658 S.E.2d 484 (2008)
Freeman HANKINS
v.
Freddrick HUBBARD.
No. 523P06-4.
Supreme Court of North Carolina.
January 24, 2008.
Freeman Hankins, Pro Se, for Hankins.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 11th day of December 2007 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Brunswick County:
"Denied by order of the Court in conference, this the 24th day of January 2008."